DETAILED ACTION
Allowable Subject Matter
Claims 1-8 are allowed. Specifically, the independent claim 1 is allowed over the prior arts. The dependent claims 2-8 are allowed due to their dependencies to the said independent claim 1.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior arts fail to teach or reasonably suggest a scanning antenna comprising:
a thin film transistor (TFT) substrate that includes a first dielectric substrate, a plurality of TFTs and a plurality of patch electrodes supported by the first dielectric substrate, the patch electrodes being electrically connected to the TFTs;
a slot substrate that includes a second dielectric substrate, a slot electrode supported by the second dielectric substrate and including a plurality of slots;
a liquid crystal layer that is interposed between the TFT substrate and the slot substrate; and
a reflective conductive plate that is disposed so as to face an opposite surface of the second dielectric substrate on which the slot electrode is not formed, with a dielectric layer interposed therebetween, in combination with the other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKJIN KIM whose telephone number is (571)272-1487.  The examiner can normally be reached on M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEOKJIN KIM/Primary Examiner, Art Unit 2844